PER CURIAM:
Original proceeding.
Heber J. McGrath, an inmate of the Montana State Prison, appearing pro se, has filed a motion for leave to withdraw his plea of guilty and substitute one of not guilty, coupled with a petition for writ of habeas corpus.
On March 13,1964, McGrath filed a like motion coupled with an appeal from a denial by the district court of his petition for writ of error coram nobis. These matters were discussed in our per curiam opinion of March 25, 1964. See 143 Mont. 397, 390 P.2d 452.
*499The present motion and petition contain nothing that was not before this court previously, every contention now made was considered and answered in our opinion.
No merit appearing the motion and petition are denied and the proceeding is dismissed.